An affidavit (supported by certified copy of issues, etc.) was filed in this Court, to the effect that a judgment had been rendered in this case against the plaintiff upon issues found by a jury, and that no appeal was taken, and the trial was had since the order made in the injunction proceeding.
It appears from a transcript from the court below, that since the issuing of this injunction, all of the issues have been tried and found against the appellant, and that a judgment accordingly has been rendered, finally disposing of the action. It thus appears that the appellant had no ground whatever for suing out the injunction, and there being only the cost involved, it is adjudicated that the appeal be dismissed.
Dismissed.
Cited: Russell v. Campbell, 112 N.C. 405; Herring v. Pugh, 125 N.C. 438.
(130)